Exhibit 10.1 EXECUTION COPY GRANDE COMMUNICATIONS HOLDINGS, INC. GRANDE COMMUNICATIONS NETWORKS, INC., as Guarantor $25,000,000 14% Senior Notes due 2011 Purchase Agreement July 6, 2007 GOLDMAN, SACHS & CO. HIGHLAND CRUSADER OFFSHORE PARTNERS, L.P. COMMUNICATIONS MEDIA ADVISORS, LLC GRANDE COMMUNICATIONS HOLDINGS, INC. $25,000,000 14% SENIOR NOTES DUE 2011 PURCHASE AGREEMENT July 6, 2007 New York, New York GOLDMAN, SACHS & CO. 85 Broad Street New York, New York10004 HIGHLAND CRUSADER OFFSHORE PARTNERS, L.P. c/o Highland Capital Management, L.P. 13455 Noel Road, Suite 800 Dallas, Texas 75240 COMMUNICATIONS MEDIA ADVISORS, LLC 383 Beacon Street Boston, Massachusetts 02116 HIGHLAND CAPITAL MANAGEMENT, L.P. 13455 Noel Road, Suite 800 Dallas, Texas 75240 Ladies & Gentlemen: Grande Communications Holdings, Inc., a Delaware corporation (the “Company”), proposes to issue and sell to (a) Goldman, Sachs & Co. (“Goldman Sachs”), (b)Highland Crusader Offshore Partners, L.P. (the “Highland Purchaser” and, together with Goldman Sachs, the “Lead Purchasers”), and (c) Communications Media Advisors, LLC (“CMA” and, together with the Lead Purchasers, the “Purchasers”), $25,000,000 in aggregate principal amount at maturity (the “Purchased Notes”) of its 14% Senior Notes due 2011 (the “Notes”), subject to the terms and conditions set forth herein. 1.The Transactions.Subject to the terms and conditions herein contained, the Company proposes to issue and sell to the Purchasers the Purchased Notes.The Purchased Notes will be issued pursuant to and have the terms and provisions that are described in the Indenture (the “Indenture”), dated as of March 23, 2004, by and among the Company, each of the guarantors party thereto and U.S. Bank National Association, as trustee (the “Trustee”), as the Indenture is to be amended by the Supplemental Indenture (as defined below). The Purchased Notes, together with the related Guarantees (as defined below), are sometimes referred to herein as the “Securities.” The sale of the Purchased Notes to the Purchasers (the “Offering”) will be made without registration under the Securities Act of 1933, as amended (the “Act”), in reliance upon the exemption therefrom provided by Section 4(2) of the Act. In connection with and as a condition to the Offering, the Company will seek to obtain the consent (the “Noteholder Consent”) of Holders of at least a majority in aggregate principal amount of Notes outstanding as of June 1, 2007, the record date established by the Company, to certain amendments to the Indenture as contained in Supplemental Indenture No. 1, substantially in the form attached hereto as Exhibit A (the “Supplemental Indenture”), to the Indenture.Each of Goldman Sachs and Highland Capital Management, L.P. (“Highland”), on behalf of each entity controlled, directly or indirectly, by it, or by whom it is authorized to direct the vote of its Notes, agrees to vote or to enter into a consent, or to cause the record holder of the Notes beneficially owned by such Purchaser or entity, as the case may be, to vote or to enter into a consent, in favor of the Noteholder Consent approving the Supplemental Indenture. The payment of principal of, premium, if any, and interest on the Purchased Notes will be fully and unconditionally guaranteed on a senior basis, jointly and severally by (i)Grande Communications Networks, Inc., a Delaware corporation and the sole subsidiary of the Company (the “Subsidiary” or the “Guarantor”), and (ii)any subsidiary of the Company formed or acquired after the Closing Date that executes an additional guarantee in accordance with the terms of the Indenture (as modified by the Supplemental Indenture), and respective successors and assigns of the subsidiaries of the Company referred to in (i) and (ii) above (collectively, the “Guarantors”), pursuant to their guarantees (the “Guarantees”).The Company and the Guarantors are herein collectively referred to as the “Issuers.”This Agreement, the Notes, the Guarantees, the Indenture, the Supplemental Indenture and the Security Documents (as defined below) are hereinafter referred to collectively as the “Operative Documents.”Capitalized terms used herein and not otherwise defined shall have the meanings assigned to such terms in the Indenture (as modified by the Supplemental Indenture). The Purchased Notes will be secured by first-priority liens on the assets of the Company and the Subsidiary, including the equity interests of the Subsidiary owned by the Company, pursuant to the Security Documents. As used herein, the term “Security Documents” means: (a)the Pledge and Security Agreement, dated as of March 23, 2004, by and among the Company, the subsidiaries of the Company named therein and U.S. Bank National Association, as collateral agent (in such capacity, the “Collateral Agent”) (the “Security Agreement”); and (b)the PTO Security Agreements, dated as of March 23, 2004, by Grande Communications, Inc., the Guarantor, and Grande Communications ClearSource Inc., respectively. 2 2.Representations and Warranties of the Company and the Guarantor.The Company and the Guarantor, jointly and severally, represent and warrant to the Purchasers that: (a)All reports filed by the Company with the Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), comply in all material respects with the appropriate requirements for such reports under the Exchange Act.Each Purchaser has a copy of (i)the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, filed with the SEC on March 30, 2007 (the “2006 Form 10-K”) and (ii)the Company’s Quarterly Report on Form 10-Q for the period ended March 31, 2007, filed with the SEC on May 11, 2007, and the Company’s Forms 8-Ks filed with the SEC from January 1, 2007 through the date of this Agreement (collectively, the “Subsequent Filings” and, together with the 2006 Form 10-K, the “Public Filings”).The Public Filings (taken as a whole) as of the date hereof do not, and, as of the Closing Date, will not, contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein not misleading.The books and records of the Company have been, and are being, maintained in all material respects in accordance with GAAP and any other applicable legal and accounting requirements. (b)Subsequent to the respective dates as of which information is given in the Public Filings, except as disclosed in the Public Filings, the Company has not declared, paid or made any dividends or other distributions of any kind on or in respect of its capital stock and there has been no material adverse change or any development involving a prospective material adverse change, in the capital stock or the long-term debt, or material increase in the short-term debt, of the Company or the Subsidiary from that set forth in the Public Filings, whether or not arising from transactions in the ordinary course of business, in or affecting (i)the business, condition (financial or otherwise), results of operations, stockholders’ equity, properties or prospects of the Company and the Subsidiary, individually or taken as a whole; (ii)the ability of the Company to consummate the Offering or any of the other transactions contemplated by the Operative Documents.Since March 31, 2007, except as contemplated by this Agreement, neither the Company nor the Subsidiary has incurred or undertaken any liability or obligation, whether direct or indirect, liquidated or contingent, matured or unmatured, or entered into any transaction, including any acquisition or disposition of any business or asset, which is material to the Company and the Subsidiary, individually or taken as a whole, except forliabilities, obligations and transactions which are disclosed in the Public Filings. (c)Each of the Company and the Subsidiary has been duly organized and is validly existing as a corporation in good standing under the laws of the State of Delaware.Each of the Company and the Subsidiary has all requisite corporate power and authority to carry on its business as it is currently being conducted and as described in the Public Filings, and to own, lease and operate its respective properties.Each of the Company and the Subsidiary is duly qualified and authorized to do business and is in good standing as a foreign corporation in each jurisdiction in which the character or location of its properties (owned, leased or licensed) or the nature or conduct of its business requires such qualification, except for those failures to be so qualified or in good standing which (individually or in the aggregate) could not reasonably be expected to have a material adverse effect on (A)the properties, business, results of operations, condition (financial or otherwise), stockholders’ equity, properties or prospects of the Company and the Subsidiary, individually or taken as a whole; (B)the long-term debt or capital stock of the Company or the Subsidiary; (C)the issuance or marketability of the Purchased Notes or (D)the validity of this Agreement or any other Operative Document (any such effect being a “Material Adverse Effect”). 3 (d)The Subsidiary is the only wholly owned subsidiary of the Company within the meaning of Rule 405 under the Act and comprises the only subsidiary of the Company.Except for the Subsidiary, the Company holds no ownership or other interest, nominal or beneficial, direct or indirect, in any corporation, partnership, joint venture or other business entity.All of the issued shares of capital stock of or other ownership interests in the Subsidiary have been duly and validly authorized and issued and are fully paid and non-assessable and, after giving effect to the Offering and the Use of Proceeds (as defined in Section 5(b) of this Agreement), are owned, directly or indirectly, by the Company, free and clear of any lien, charge, mortgage, pledge, security interest, claim, limitation on voting rights, equity, trust or other encumbrance, preferential arrangement, defect or restriction of any kind whatsoever (any “Lien”), except for Liens imposed by the Security Documents and any such security interest, claim, lien, limitation on voting rights or encumbrance imposed by federal and state securities laws. (e)Except as disclosed in the Public Filings, neither the Company nor the Subsidiary has outstanding subscriptions, rights, warrants, calls, commitments of sale or options to acquire, or any preemptive rights or other rights to subscribe for or to purchase, or any contracts or commitments to issue or sell, or instruments convertible into or exchangeable for, any capital stock or other equity interest in, the Company or the Subsidiary (any “Relevant Security”).The authorized, issued and outstanding capital stock of the Company is as set forth in the balance sheet included in the consolidated financial statements included in the Public Filings.Except as disclosed in the Public Filings or pursuant to stock option plans which are disclosed in the 2006 Form 10-K, there are no outstanding (A)options, warrants or other rights to purchase from the Company or any of its subsidiaries, (B)agreements, contracts, arrangements or other obligations of the Company or any of its subsidiaries to issue, or (C)other rights to convert any obligation into or exchange any securities for, in the case of each of clauses(A) through(C), shares of capital stock of, or other ownership or equity interests in, the Company or any of its subsidiaries. (f)Assuming the Noteholder Consent is obtained, each of the Company and the Guarantor has the required corporate power and authority to execute, deliver and perform its obligations under this Agreement and each of the other Operative Documents to which it is a party and to consummate the transactions contemplated hereby and thereby, including, without limitation, the corporate power and authority to issue, sell and deliver the Purchased Notes and to issue and deliver the related Guarantees as provided herein and therein. (g)The Purchased Notes have been duly and validly authorized by the Company for issuance and sale to the Purchasers pursuant to this Agreement and, subject to obtaining the Noteholder Consent, when executed by the Company and authenticated by the Trustee in accordance with the provisions of the Indenture (as modified by the Supplemental Indenture) and when delivered to and paid for by the Purchasers in accordance with the terms hereof and thereof, will have been duly and validly executed, issued and delivered and will constitute valid and legally binding obligations of the Company, entitled to the benefits of the Indenture (as modified by the Supplemental Indenture) and enforceable against the Company in accordance with their terms, except that the enforcement thereof may be limited by (i)bankruptcy, insolvency, reorganization, moratorium or other similar laws now or hereafter in effect relating to or affecting creditors’ rights generally and (ii)general principles of equity (regardless of whether such enforcement is considered in a proceeding at law or in equity) ((i) and (ii) are referred to herein collectively as the “Enforceability Exceptions”).At the Closing Date, the Purchased Notes will be in the form contemplated by the Indenture (as modified by the Supplemental Indenture). 4 (h)The Guarantee of the Purchased Notes has been duly and validly authorized by the Guarantor for issuance to the Purchasers pursuant to this Agreement and, subject to obtaining the Noteholder Consent, when executed by the Guarantor in accordance with the provisions of the Indenture (as modified by the Supplemental Indenture) and when delivered to the Purchasers in accordance with the terms hereof and thereof, and when the Purchased Notes have been issued and authenticated in accordance with the provisions of the Indenture (as modified by the Supplemental Indenture) and delivered to and paid for by the Purchasers in accordance with the terms hereof and thereof, will constitute valid and legally binding obligations of the Guarantor, enforceable against it in accordance with its terms and entitled to the benefits of the Indenture (as modified by the Supplemental Indenture), except that the enforcement thereof may be limited by the Enforceability Exceptions. (i)The Indenture has been duly and validly authorized by the Company and the Guarantor and meets the requirements for qualification under the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations of the Commission applicable to an indenture so qualified, and (assuming due authorization by the Trustee), constitutes a valid and legally binding agreement of the Company and the Guarantor, enforceable against each of them in accordance with its terms, except that the enforcement thereof may be limited by the Enforceability Exceptions.The Supplemental Indenture has been duly and validly authorized by the Company and the Guarantor and meets the requirements for supplemental indentures under the Indenture and, assuming the Noteholder Consent has been obtained and due authorization by the Trustee, constitutes a valid and legally binding agreement of the Company and the Guarantor, enforceable against each of them in accordance with its terms, except that the enforcement thereof may be limited by the Enforceability Exceptions.The Security Documents have been duly and validly authorized by the Company and the Guarantor and will create, upon the issuance of the Purchased Notes at the Closing, valid and enforceable security interests in favor of the Collateral Agent in all Collateral which security interests will secure the repayment of the Purchased Notes and the other obligations purported to be secured thereby (including the $168 million of Notes issued by the Company pursuant to the Indenture in 2004 and 2006) and will constitute the valid and legally binding obligations of the Company and the Guarantor, enforceable against each of them in accordance with their terms except that the enforcement thereof may be limited by the Enforceability Exceptions.As of the Closing Date, after giving effect to the Offering and the Use of Proceeds, the Note Liens will be subject in terms of priority only to the Permitted Liens that are prior to the Note Liens by operation of law. 5 (j)None of the Company or the Guarantor or any of their respective affiliates (as defined in Rule 501(b) of Regulation D under the Act) or representatives directly, or through any agent, sold, offered for sale, solicited offers to buy or otherwise negotiated in respect of any “security” (as defined in the Act) which is or could be integrated with the sale of the Purchased Notes in a manner that would require the registration under the Act of the Purchased Notes. (k)This Agreement has been, and as of the Closing, the Supplemental Indenture will have been, duly and validly authorized, executed and delivered by the Company and the Guarantor. (l)Neither the Company nor the Subsidiary is (i)prior to giving effect to the execution, delivery and performance by the Company and the Guarantor of this Agreement, and, assuming the accuracy of the representations made by the Purchasers in Section 3(d) of this Agreement, after giving effect to the execution, delivery and performance by the Company and the Guarantor of this Agreement, in violation of its certificate or articles of incorporation, bylaws, or other organizational documents, (ii)after giving effect to the Offering in accordance with the terms of this Agreement (assuming that the Noteholder Consent has been obtained) and the Use of Proceeds, in default under, and no event has occurred which, with notice or lapse of time or both or otherwise, would constitute a default under, or result in the creation or imposition of any Lien upon, any of its property or assets pursuant to, any bond, debenture, note, indenture, mortgage, deed of trust, loan agreement or other agreement or instrument to which it is a party or by which it is bound or to which any of its properties or assets is subject, other than the Note Liens, or (iii)in violation in any respect of any law, rule, regulation, ordinance, directive, judgment, decree or order of any judicial, regulatory or other legal or governmental agency or body (including, without limitation, environmental laws, statutes, ordinances, rules, regulations, judgments or court decrees), foreign or domestic, except (in the case of clauses (ii) and (iii) above) violations or defaults that could not (individually or in the aggregate) reasonably be expected to have a Material Adverse Effect. (m)None of (i)the execution, delivery, and performance by the Company and the Guarantor of this Agreement and the other Operative Documents to which each of them, respectively, is a party, and consummation of the transactions contemplated by the Operative Documents to which each of them, respectively, is a party or (ii)the issuance and sale of the Purchased Notes and the issuance of the Guarantee, in the case of either of (i) or (ii), after giving effect to the Offering in accordance with the terms of this Agreement (assuming that the Noteholder Consent has been obtained) and the Use of Proceeds, violates or will violate, conflicts with or will conflict with, requires or will require consent under, or results or will result in a breach of any of the terms and provisions of, or constitutes or will constitute a default (or an event which with notice or lapse of time, or both, would constitute a default) under, or results or will result in the creation or imposition of any Lien upon any properties or assets of the Company or the Subsidiary other than the Note Liens, or an acceleration of any indebtedness of the Company or the Subsidiary pursuant to (1)any provision of the certificate of incorporation, articles of incorporation, charter, bylaws, certificate of formation, or other organizational document of the Company or the Subsidiary (assuming the accuracy of the representations made by the Purchasers in Section 3(d) of this Agreement), (2)any bond, debenture, note, indenture, mortgage, deed of trust, loan agreement or other agreement, instrument, franchise, license or permit to which the Company or the Subsidiary is a party or by which the Company or the Subsidiary or their respective properties, operations or assets is or may be bound, (3)or any statute, law, ordinance, rule or regulation applicable to the Company or the Subsidiary or any of their properties or assets, or (4)any directive, judgment, decree or order of any judicial, regulatory or other legal or governmental agency or body, domestic or foreign, except (in the case of clauses (2), (3) and (4) above) as could not reasonably be expected to have a Material Adverse Effect. 6 (n)Each of the Company and the Subsidiary has all necessary consents, approvals, authorizations, orders, registrations, qualifications, licenses, filings and permits of, with and from all judicial, regulatory and other legal or governmental agencies, bodies or administrative agencies, and all third parties, foreign and domestic (collectively, the “Consents”), to own, lease and operate its properties and conduct its business as it is now being conducted and as disclosed in the Public Filings, except as could not reasonably be expected to have a Material Adverse Effect, and each such Consent is valid and in full force and effect, and neither the Company nor the Subsidiary has received notice of any investigation or proceedings which results in or, if decided adversely to the Company or the Subsidiary, could reasonably be expected to result in, the revocation of, suspension or imposition of a materially burdensome restriction on, any Consent.Except to the extent disclosed in the Public Filings, which the Company and the Guarantor do not reasonably expect to cause a Material Adverse Effect, each of the Company and the Subsidiary is in compliance with all applicable laws, rules, regulations, ordinances, directives, judgments, decrees and orders, foreign and domestic.No Consent contains a materially burdensome restriction not disclosed in the Public Filings. (o)The Company has all licenses, permits, certificates, registrations and authorizations issued by state public utility commissions (each, a “PUC”) and the Federal Communications Commission (“FCC”) (collectively, the “FCC and PUC Licenses”) that are necessary or required for the Company to carry on its business as disclosed in the Public Filings, except as could not reasonably be expected to cause a Material Adverse Effect.The Company has all FCC and PUC Licenses, consents, approvals and orders required under all federal and state telecommunications laws, including, without limitation, the Communications Act of 1934, as amended, and FCC rules and regulations (collectively, the “Telecom Laws”) that are necessary for the Company to carry on its existing business as described in the Public Filings, except as could not reasonably be expected to cause a Material Adverse Effect.All of the FCC and PUC Licenses have been issued through the means of regular administrative procedures applied in conformity with the Telecom Laws and there is no legal basis under the Telecom Laws to conclude that the Company cannot hold one or more of the FCC and PUC Licenses as a matter of law.Further, (i)the FCC and PUC Licenses are in full force and effect without conditions that would have a material adverse effect on the Company’s operations except for such conditions imposed generally by the FCC or a PUC upon such licenses or conditions stated on the face of the FCC and PUC Licenses, (ii)all express conditions in the FCC and PUC Licenses have been satisfied where the failure to satisfy such conditions would have a material adverse effect on the Company’s operations as described in the Public Filings, and (iii)the Company has not received any notification that any revocation or limitation of any of the FCC and PUC Licenses is threatened or pending that would have a material adverse effect on the Company’s operations as described in the Public Filings. 7 (p)Except to the extent disclosed in the Public Filings, which the Company and the Guarantor do not reasonably expect to cause a Material Adverse Effect, no Consent of, with or from an judicial, regulatory or other legal or federal or state governmental agency (including, without limitation, the FCC or PUC) or body or any third party, foreign or domestic, is required for (i)the execution, delivery and performance by each of the Company and the Guarantor of this Agreement or consummation of the Offering and the other transactions contemplated by the Operative Documents to which each of them, respectively, is a party or (ii)the issuance, sale and delivery of the Purchased Notes and the issuance of the Guarantees, except such Consents as have been or will be obtained and made on or prior to the Closing Date. (q)Except to the extent disclosed in the Public Filings, which the Company and the Guarantor do not reasonably expect to cause a Material Adverse Effect, and assuming the Noteholder Consent has been obtained, neither the execution, delivery and performance of the Purchase Agreement by the Company nor the issuance of the Securities will conflict with, violate or require any authorization, approval, or consent under the Telecom Laws or result in a breach or violation of any of the terms or provision of, or constitute a default under, or cause any forfeiture or impairment of, any of the FCC and PUC Licenses.The Company has filed with the FCC and the PUC all applications, statements, reports, tariffs, information, forms, or any other document required under the Telecom Laws, except where the failure to so file would not have a material adverse effect on the Company’s ability to provide its services as described in the Public Filings and such filings or submissions were made in compliance with applicable laws or regulations when filed or submitted and no deficiencies have been asserted by the FCC or the PUC with respect to such filings or submissions, except where the deficiency is of such a nature that failure to cure any such deficiency would not have a material adverse effect on the Company’s ability to provide its services as described in the Public Filings.The information contained in such filings or submissions was, in all material respects, accurate, complete and up-to-date at the time the filings or submissions were made.There is (a)no unsatisfied adverse FCC or PUC order, decree or ruling outstanding against the Company; and (b)no proceeding, formal or informal complaint or investigation before the FCC or the PUC (including any pending judicial review of such an action by the FCC or the PUC) against the Company or any of the FCC and PUC Licenses or based on any violation or alleged violation by the Company of the Telecom Laws except for proceedings affecting the telecommunications industry generally to which the Company is not a specific party; (c)the Company is not a party to any complaint, action, or other proceeding at the FCC or the PUC; and (d)except to the extent disclosed in the Public Filings, which the Company and the Guarantor do not reasonably expect to cause a Material Adverse Effect, there is no threatened proceeding, formal or informal complaint or investigation by the FCC or the PUC or any third party relating to any alleged violation of the Telecom Laws. 8 (r)Except as disclosed in the Public Filings, there is (i)no judicial, regulatory, arbitral or other legal or governmental action, suit, investigation or proceeding or other litigation or arbitration before or by any court, arbitrator or governmental agency, body or official, domestic or foreign, pending to which the Company or the Subsidiary is or may be a party or of which the business, property, operations or assets of the Company or the Subsidiary is or may be subject, (ii)no statute, rule, regulation or order that has been enacted, adopted or issued by any governmental agency or that has been proposed by any governmental body, and (iii)no injunction, restraining order or order of any nature by a federal or state court or foreign court of competent jurisdiction to which the Company or the Subsidiary is or may be subject or to which the business, property, operations or assets of the Company or the Subsidiary is or may be subject, that, individually or in the aggregate, if determined adversely to the Company or the Subsidiary, could reasonably be expected to have a Material Adverse Effect; to the best of the Company’s knowledge, no such proceeding, litigation or arbitration is threatened or contemplated; and the defense of all such proceedings, litigation and arbitration against or involving the Company or the Subsidiary could not reasonably be expected to have a Material Adverse Effect. (s)There exists as of the date hereof, and there will exist as of the Closing after giving effect to the transactions contemplated by each of the Operative Documents (assuming the Noteholder Consent has been obtained), no event or condition that would constitute a default or an event of default (in each case as defined in each of the Operative Documents) under any of the Operative Documents that would result in a Material Adverse Effect or materially adversely affect the ability of the Company to consummate the Offering and the other transactions contemplated by the Operative Documents. (t)Except as disclosed in the Public Filings, no action has been taken and no statute, rule, regulation or order has been enacted, adopted or issued by any governmental agency, body or authority or administrative agency (including, without limitation, the FCC) that prevents the issuance of the Purchased Notes or the Guarantees; no injunction, restraining order or order of any nature by a federal or state court of competent jurisdiction has been issued that prevents the issuance of the Purchased Notes or the Guarantees or prevents or suspends the sale of the Purchased Notes or the Guarantees in any jurisdiction referred to in Section2(c) hereof; and there have been no requests of any securities authority or agency of any jurisdiction for additional information. (u)There is (i)no significant unfair labor practice complaint pending against the Company or the Subsidiary nor, to the best knowledge of the Company and the Guarantor, threatened against either of them, before the National Labor Relations Board, any state or local labor relations board or any foreign labor relations board, and no significant grievance or significant arbitration proceeding arising out of or under any collective bargaining agreement is so pending against the Company or any of its subsidiaries or, to the best knowledge of the Company and the Guarantor, threatened against any of them, (ii)no significant strike, labor dispute, slowdown, or stoppage pending against the Company or any of its subsidiaries nor, to the best knowledge of the Company and the Guarantor, threatened against any of them, (iii)no labor disturbance by the employees of the Company or the Subsidiary or, to the best knowledge of the Company and the Guarantor, no such disturbance is imminent and neither the Company nor the Guarantor is aware of any existing or imminent labor disturbances by the employees of any of its respective, or the Subsidiary’s, principal suppliers, manufacturers, customers or contractors that, in any such case (individually or in the aggregate), could reasonably be expected to have a Material Adverse Effect, and (iv)no union representation question existing (to the best knowledge of the Company and the Guarantor) with respect to the employees of the Company or the Subsidiary.To the best knowledge of the Company and the Guarantor, no collective bargaining organizing activities are taking place with respect to the Company or the Subsidiary.None of the Company or any of its subsidiaries has violated (i)any federal, state or local law or foreign law relating to discrimination in hiring, promotion or pay of employees or (ii)any applicable wage or hour laws, except those violations that could not reasonably be expected to have a Material Adverse Effect. 9 (v)No “prohibited transaction” (as defined in either Section 406 of the Employee Retirement Income Security Act of 1974, as amended, including the rules, regulations and published interpretations thereunder (“ERISA”) or Section 4975 of the Internal Revenue Code of 1986, as amended from time to time (the “Code”)), “accumulated funding deficiency” (as defined in Section 302 of ERISA) or other event of the kind described in Section 4043(b) of ERISA (other than events with respect to which the 30-day notice requirement under Section 4043 of ERISA has been waived) has occurred with respect to any employee benefit plan for which the Company or the Subsidiary would have any liability; each employee benefit plan for which the Company or the Subsidiary would have any liability is in compliance in all material respects with applicable law, including (without limitation) ERISA and the Code; the Company has not incurred and does not expect to incur liability under Title IV of ERISA with respect to the termination of, or withdrawal from any “pension plan”; and each plan for which the Company would have any liability that is intended to be qualified under Section 401(a) of the Code is so qualified and nothing has occurred, whether by action or by failure to act, which could cause the loss of such qualification.The execution and delivery of this Agreement, the other Operative Documents and the sale of the Purchased Notes to be purchased by the Purchasers will not involve any prohibited transaction within the meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986.The representation made by the Company and the Guarantor in the preceding sentence is made in reliance upon and subject to the accuracy of, and compliance with, the representations and covenants made by the Purchasers herein. (w)There has been no storage, generation, transportation, handling, treatment, disposal, discharge, emission or other release of any kind of toxic or other wastes or other hazardous substances by, due to, or caused by the Company or any of its current or former subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or omissions the Company is or may be liable) upon any other property now or previously owned or leased by the Company or the Subsidiary, or upon any other property, which would be a violation of or give rise to any liability under any applicable law, rule, regulation, order, judgment, decree or permit relating to the protection of human health and safety, the environment or hazardous or toxic substances or wastes, pollutants or contaminants (“Environmental Law”), except as could not reasonably be expected to have a Material Adverse Effect.There has been no disposal discharge, emission or other release of any kind onto such property or into the environment surrounding such property of any toxic or other wastes or other hazardous substances with respect to which the Company or the Subsidiary has knowledge, except as could not reasonably be expected to have a Material Adverse Effect.Neither the Company nor the Subsidiary has agreed to assume, undertake or provide indemnification for any liability of any other person under any Environmental Law, including any obligation for cleanup or remedial action.There is no pending or, to the best knowledge of the Company and the Guarantor, threatened administrative, regulatory or judicial action, claim or notice of noncompliance or violation, investigation or proceedings relating to any Environmental Law against the Company or the Subsidiary. 10 (x)There is no alleged liability, or to the best knowledge of the Company and the Guarantor, potential liability (including, without limitation, alleged or potential liability or investigatory costs, cleanup costs, governmental response costs, natural resource damages, property damages, personal injuries or penalties) of the Company or the Subsidiary arising out of, based on or resulting from (i)the presence or release into the environment of any Hazardous Material (as defined below) at any location, whether or not owned by the Company or the Subsidiary, as the case may be, or (ii)any violation or alleged violation of any Environmental Law, other than as disclosed in the Public Filings, except as could not reasonably be expected to have a Material Adverse Effect.The term “Hazardous Material” means (i)any “hazardous substance” as defined by the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, (ii)any “hazardous waste” as defined by the Resource Conservation and Recovery Act, as amended, (iii)any petroleum or petroleum product, (iv)any polychlorinated biphenyl, and (v)any pollutant or contaminant or hazardous, dangerous or toxic chemical, material, waste or substance regulated under or within the meaning of any other law relating to protection of human health or the environment or imposing liability or standards of conduct concerning any such chemical material, waste or substance. (y)The Company and the Subsidiary own or lease all such properties as are necessary to the conduct of its business as presently operated and as proposed to be operated as described in the Public Filings, except as could not reasonably be expected to have a Material Adverse Effect.The Company and the Subsidiary have (i)good and marketable title in fee simple to all of real property and good and marketable title to all personal property owned by them, in each case free and clear of all Liens except for Permitted Liens and except such as are described in the Public Filings or such as do not (individually or in the aggregate) materially affect the value of such property or interfere with the use made or proposed to be made of such property by the Company and the Subsidiary); (ii)peaceful and undisturbed possession of any real property and buildings held under lease or sublease by the Company and the Subsidiary and such leased or subleased real property and buildings are held by them under valid, subsisting and enforceable leases and no default exists thereunder, (including, to the best knowledge of the Company and the Guarantor, defaults by the landlord) with such exceptions as are not material to, and do not interfere with, the use made and proposed to be made of such property and buildings by the Company and the Subsidiary; (iii)all licenses, certificates, permits, authorizations, approvals, franchises and other rights from, and have made all declarations and filings with, all federal, state and local authorities, all self-regulatory authorities and all courts and other tribunals (including without limitation under applicable Environmental Laws) (each, an “Authorization”) necessary to engage in the business conducted by any of them in the manner described in the Public Filings, except where the failure to have such an Authorization could not reasonably be expected to cause a Material Adverse Effect; and (iv)no reason to believe that any governmental body or agency is considering limiting, suspending or revoking any such Authorization.All such Authorizations are valid and in full force and effect and the Company and the Subsidiary are in compliance in all material respects with the terms and conditions of all such Authorizations and with the rules and regulations of the regulatory authorities having jurisdiction with respect thereto.Neither the Company nor the Subsidiary has received any notice of any claim adverse to its ownership of any real or personal property or of any claim against the continued possession of any real property, whether owned or held under lease or sublease by the Company or the Subsidiary. 11 (z)The Company and the Subsidiary (i)own or possess adequate right to use all patents, patent applications, patent rights, licenses, formulae, customer lists, inventions, copyrights, know-how (including trade secrets and other unpatented and/or unpatentable proprietary or confidential information, software, systems or procedures), trademarks, service marks, trade names, trademark registrations, service mark registrations, computer programs, technical data and information, and know-how and other intellectual property (including trade secrets and other unpatented and/or unpatentable proprietary or confidential information, systems or procedures, the “Intellectual Property”) necessary for the conduct of their respective businesses as presently being conducted and as described in the Public Filings and (ii)have no reason to believe that the conduct of their respective businesses does or will conflict with, and have not received any notice of any claim of conflict with, any such right of others.To the best knowledge of the Company and the Guarantor, all material technical information developed by and belonging to the Company or the Subsidiary which has not been patented has been kept confidential.Neither the Company nor the Subsidiary has granted or assigned to any other person or entity any right to manufacture, have manufactured, assemble or sell the current products and services of the Company and the Subsidiary or those products and services described in the Public Filings.There is no infringement by third parties of any Intellectual Property of the Company or the Subsidiary; there is no material pending or, to the knowledge of the Company and the Guarantor, threatened action, suit, proceeding or claim by others challenging the Company’s or the Subsidiary’s rights in or to any Intellectual Property, and the Company and the Guarantor are unaware of any facts which would form a reasonable basis for any such claim; and there is no material pending or, to the knowledge of the Company and the Guarantor, threatened action, suit, proceeding or claim by others that the Company or the Subsidiary infringes or otherwise violates any patent, trademark, copyright, trade secret or other proprietary rights of others, and the Company and the Guarantor are unaware of any other fact which would form a reasonable basis for any such claim. (aa)Each of the Company and the Subsidiary has accurately prepared and timely filed, taking into account any valid extensions of due dates, all tax returns required to be filed by it and has paid or made provision for the payment of all taxes, assessments, governmental or other similar charges, including without limitation, all sales and use taxes and all taxes that the Company or the Subsidiary is obligated to withhold from amounts owing to employees, creditors and third parties, with respect to the periods covered by such tax returns (whether or not such amounts are shown as due on any tax return).No deficiency assessment with respect to a proposed adjustment of the Company’s or the Subsidiary’s federal, state, local or foreign taxes is pending or, to the best knowledge of the Company and the Guarantor, threatened.There are no material proposed additional tax assessments against the Company or the Subsidiary, or the assets or property of the Company or the Subsidiary.The accruals and reserves on the books and records of the Company and the Subsidiary in respect of tax liabilities for any taxable period not finally determined are adequate to meet any assessments and related liabilities for any such period and, since the most recent year-end, the Company and the Subsidiary have not incurred any liability for taxes other than in the ordinary course of its business.There is no tax Lien, whether imposed by any federal, state, foreign or other taxing authority, outstanding against the assets, properties or business of the Company or the Subsidiary, except for Permitted Liens. 12 (bb)The Company and the Subsidiary maintain a system of internal accounting and other controls sufficient to provide reasonable assurances that: (i)transactions are executed in accordance with management’s general or specific authorizations; (ii)transactions are recorded as necessary to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain accountability for assets; (iii)access to assets is permitted only in accordance with management’s general or specific authorization; and (iv)the recorded accounting for assets is compared with existing assets at reasonable intervals and appropriate action is taken with respect to any differences. (cc)The Company is in compliance with provisions of the Sarbanes-Oxley Act of 2002 (the “SOX Act”) that currently are applicable to it and is actively taking steps to ensure that it will be in compliance with other applicable provisions of the SOX Act upon such provisions becoming applicable to the Company. (dd)Since the end of the most recent fiscal year, the Company’s auditors and the audit committee of the board of directors of the Company (or persons fulfilling the equivalent function) have not been advised of (i)any significant deficiencies in the design or operationof internal controls which could adversely affect the Company’s ability to record, process, summarize and report financial data nor any material weaknesses in internal controls; or (ii)any fraud, whether or not material, that involves management or other employees who have a significant role in the Company’s internal controls. (ee)Since the end of the most recent fiscal year, there have been no significant changes in internal controls or in other factors that could significantly affect internal controls, including any corrective actions with regard to significant deficiencies and material weaknesses. (ff)The Company’s board of directors, senior management and audit committee have reviewed and agreed with the selection, application and disclosure of critical accounting policies and have consulted with their legal advisers and independent accountants with regard to such disclosure. (gg)The Company and the Subsidiary maintain insurance in such amounts and covering such risks as the Company reasonably considers adequate for the conduct of its business and the value of its properties and as is customary for companies engaged in similar businesses in similar industries, all of which insurance is in full force and effect, except where the failure to maintain such insurance could not reasonably be expected to have a Material Adverse Effect.There are no material claims by the Company or the Subsidiary under any such policy or instrument as to which any insurance company is denying liability or defending under a reservation of rights clause.The Company reasonably believes that it will be able to renew its existing insurance as and when such coverage expires or will be able to obtain replacement insurance adequate for the conduct of the business and the value of its properties at a cost that could not reasonably be expected to have a Material Adverse Effect.Neither the Company nor the Subsidiary has received notice from any insurer or agent of such insurer that substantial capital improvements or other expenditures will have to be made in order to continue such insurance. 13 (hh)As of the Closing Date, after giving effect to the Offering and the Use of Proceeds, the Company and the Subsidiary will own the Collateral free and clear of all Liens except for Permitted Liens.As of the Closing Date, the representations and warranties contained in the Security Documents will be true and correct in all material respects.As of the Closing Date, the Note Liens will have been duly attached as to all Collateral and the Company and the Guarantor will have delivered to the Collateral Agent all Security Documents necessary to perfect such Note Liens. (ii)Except as disclosed in the Public Filings, no relationship, direct or indirect, exists between or among the Company, the Subsidiary or any affiliate of the Company, on the one hand, and any director, officer, stockholder, customer or supplier of the Company, the Subsidiary or any affiliate of the Company, on the other hand, which would be required by the Act to be described in a registration statement on Form S-1 filed with the Commission relating to the offering of securities similar to the Purchased Notes.There are no outstanding loans, advances (except normal advances for business expenses in the ordinary course of business) or guarantees of indebtedness by the Company to or for the benefit of any of the officers or directors of the Company or any of their respective family members.The Company has not, directly or indirectly, including through a subsidiary, extended or maintained credit, arranged for the extension of credit, or renewed an extension of credit, in the form of a personal loan to or for any director or executive officer of the Company that would violate the SOX Act if the Company were subject to the provisions of the SOX Act prohibiting such actions. (jj)The Company and the Subsidiary are not now and, after giving effect to the sale of the Purchased Notes as contemplated hereunder and application of the net proceeds of such sale in accordance with the Use of Proceeds, will not be, an “investment company” or a company “controlled” by an “investment company” within the meaning of the Investment Company Act of 1940, as amended (the “Investment Company Act”). (kk)Except as described in the Public Filings, no holder of any Relevant Security has any rights to require registration of any Relevant Security by reason of the execution by the Company or the Guarantor of this Agreement or any other Offering Document to which it is a party or the consummation by the Company or the Guarantor of the transactions contemplated hereby and thereby, or as part or on account of, or otherwise in connection with the Offering and any of the other transactions contemplated by the Operative Documents, and at the Closing, any such rights so disclosed will have been effectively waived by the holders thereof, and any such waivers will remain in full force and effect. 14 (ll)The financial statements and as adjusted data, including the notes thereto, included in the 2006 Form 10-K present fairly in all material respects the financial position as of the dates indicated and the cash flows and results of operations for the periods specified of the Company and its consolidated subsidiaries for which financial statements are included in the 2006 Form 10-K; except as otherwise stated in the 2006 Form 10-K, said financial statements have been prepared in conformity with United States generally accepted accounting principles applied on a consistent basis throughout the periods involved.The other financial and statistical information included in the 2006 Form 10-K and derived from the historical financial statements, presents fairly in all material respects the information included therein and has been prepared on a basis consistent with that of the historical financial statements that are included in the 2006 Form 10-K and the books and records of the respective entities presented therein and, to the extent such information is a range, projection or estimate, is based on the good faith belief and estimates of the management of the Company and the Subsidiary. (mm) Ernst
